DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in this Application.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).
Claims 3, 19 and 20, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 3, seem to be lacking the actual content of the claim. The claim contains a note by applicant that shows applicants’ intension what to include in the claim. It is unclear what to make of the claim. Appropriate correction to the claim is required. 
Claim 19 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 19 recites the broad recitation,”… diseases mediated by USP7 malfuntion”,” and the claim also recites, “…such as inflammation, cancer …..,”  which is the narrower statement of the range/limitation. Appropriate correction to the claim is required.  

Claim 20  has no text following the claim number. It is not clear whether the claim is cancelled or the claim number was included by error. If applicant’s intention is to cancel the claim, then the claim number should be followed by the appropriate status identifier. For example, if the claim is cancelled, then the claim can be written as “ Claim 20. (Cancelled).  Appropriate correction to the claim is required.  

Claim Rejections - 35 USC § 102/ 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 2, 4, 8-14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 8,642,660 to Goldfarb.  
          The instant elected invention is drawn to a method of use products of Formula 
    PNG
    media_image1.png
    238
    239
    media_image1.png
    Greyscale
 wherein R2 is an optionally substituted heteroaryl group or an optionally substituted heterocyclic group; and the rest of the variables are as defined.  U.S. Pat. No. 8,642,660 teaches compounds and pharmaceutical compositions of the following Formula

RN   665000-87-3  CAPLUS      
CN   Pyrano[2,3-c]pyrazole-5-carbonitrile,
     6-amino-4-(3,5-dimethoxyphenyl)-2,4-dihydro-3-(3-pyridinyl)-  (CA INDEX
     NAME)
  

    PNG
    media_image2.png
    268
    274
    media_image2.png
    Greyscale

 that read directly on species of Applicants’ instantly claimed genus of compounds according to formula (I), wherein, R1 is H; R2 is a heteroaryl group; R8 is CN; R3, R5 and R7 each represent H; and R4 and R6 each represent alkoxy group.  U.S. Pat. No. 8,642,660 (see column 7, lines 45 and 55)  teach the compounds can treat skin cancer and inflammation. 
	Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). 
	It is suggested that Applicants limit the claims to the same scope of the patented product claims of the parent case.
Claim Objections
Claims 5-7 and 15-17 are objected to as being dependent upon a rejected base
but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on 8:00-4:30 MAX-FLEX.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/Kamal A Saeed/
Primary Examiner, Art Unit 1626